[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION DATED OCTOBER 19, 1993
The first page of the above should be corrected to, read as follows:
Plaintiff Margaret Harris appeals the decision of the defendant Commissioner of Human Resources which revoked her family day care home registration. The Commissioner acted pursuant to General Statutes 17-588 and Regulations of State Agencies 17-31q et seq. The plaintiff's appeal is authorized by General Statutes 17-604(b) and 4-183. The court finds the issues in favor of the defendant Commissioner.
Maloney, J.